ACCEPTED
                                                                                                 03-07-00036-CV
                                                                                                         3980207
                                                                                        THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                            2/2/2015 10:57:57 AM
                                                                                                JEFFREY D. KYLE
          Lav OrncE oF                                                                                     CLERK

Roy O. SvrrHERS,
              P.C.
Rov O. Srutruar.s                                                                  teoo M,{NcHAcA
FAX,(512) 441-7308                                                       RECEIVED    INTExAs78704
                                                                               AusrrN,
rorsmith@yahoo.com                                                  3rd COURT OF( 5APPEALS
                                                                                    1 2 )3 2 0 - 8 0 6 5
                                                                        AUSTIN, TEXAS
                                        Januarv30.2015              2/2/2015 10:57:57 AM
                                                                      JEFFREY D. KYLE
                                                                            Clerk




   Mr. JeffreyD. Kyle
   Clerk,Courtof Appeals
   Third Districtof Texas
   P.O.Box 12547
   Austin.TX787ll-2547

           Re:    Courtof AppealsNumber03-07-00036-CV;    Trail CourtCase#279,045
                  Appellants,MohammadHadi Gharbi, aka M. B. Gharbi and Mike Gharbi
                  CrossAppellant, Majid Hemmusi v. Appellee,Majid Hemmasi; Cross
                  Appellees,MohammadHadi Gharbi,akaM. B. Gharbi and Mike Gharbi

   Dear Mr. Kyle:

         Pleasechangemy addressfrom 3900 ManchacaRoad to A200|Manchaca Road, Austin,
   Texas 78704,

          Pleasecontactme should you have any questions.


                                            Sincerely,




   ROS:rs,lHemmasi/Gharbi/CtAppeals.
                               ltr
                                      Certificate of Service

         I herebycertify that atrue and correct copy of the attachedletter changingmy addresshas
this L        day of February,2}l\, beendeliveredby regularmail to the following:

Attorneyfor Mr. Gharbi,                             Attomey for Mr. Hemmasi,
Mr. PaulT. Morin                                    Mr. J. Bruce Bennett
Law Officeof PaulT. Morin                           Cardwell, Hart & Bennett, LLP
503West14thStreet,                                  807 BrazosStreet,Ste. 1001
Austin,Texas78701                                   Austin, Texas 7870I

Attorneyfor Mr. Gharbi,
Mr. DarrellD. Gest
DarrellD. Gest,P.C.
1204BrentwoodRoad
Austin,Texas78722